 





EXHIBIT 10.30

WESTERN DIGITAL CORPORATION

2004 PERFORMANCE INCENTIVE PLAN

          1.     Purpose of Plan

      The purpose of this Western Digital Corporation 2004 Performance Incentive
Plan (this “Plan”) of Western Digital Corporation, a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.

          2.     Eligibility

      The Administrator (as such term is defined in Section 3.1) may grant
awards under this Plan only to those persons that the Administrator determines
to be Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

          3.     Plan Administration

      3.1     The Administrator. This Plan shall be administered by and all
awards under this Plan shall be authorized by the Administrator. The
“Administrator” means the Board or one or more committees appointed by the Board
or another committee (within its delegated authority) to administer all or
certain aspects of this Plan. Any such committee shall be comprised solely of
one or more directors or such number of directors as may be required under
applicable law. A committee may delegate some or all of its authority to another
committee so constituted. The Board or a committee comprised solely of directors
may also delegate, to the extent permitted by Section 157(c) of the Delaware
General Corporation Law and any other applicable law, to one or more officers of
the Corporation, its powers under this Plan (a) to designate the officers and
employees of the Corporation and its Subsidiaries who will receive grants of
awards under this Plan, and (b) to determine the number of shares subject to,
and the other terms and conditions of, such awards. The Board may delegate
different levels of authority to different committees with administrative and
grant authority under this Plan. Unless otherwise provided in the Bylaws of the
Corporation or the applicable charter of any Administrator: (a) a majority of
the members of the acting Administrator shall constitute a quorum, and (b) the
vote of a majority of the members present assuming the presence of a quorum or
the unanimous written consent of the members of the Administrator shall
constitute action by the acting Administrator.

      With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities

1



--------------------------------------------------------------------------------



 



Exchange Act of 1934, as amended (the “Exchange Act”), must be duly and timely
authorized by the Board or a committee consisting solely of two or more
non-employee directors (as this requirement is applied under Rule 16b-3
promulgated under the Exchange Act). To the extent required by any applicable
listing agency, this Plan shall be administered by a committee composed entirely
of independent directors (within the meaning of the applicable listing agency).

      3.2 Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:



        (a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;           (b) grant awards to Eligible Persons, determine the price at
which securities will be offered or awarded and the number of securities to be
offered or awarded to any of such persons, determine the other specific terms
and conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required (subject to the minimum vesting rules of Section 5.1.5),
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;           (c) approve the forms of
award agreements (which need not be identical either as to type of award or
among participants);           (d) construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation, its
Subsidiaries, and participants under this Plan, further define the terms used in
this Plan, and prescribe, amend and rescind rules and regulations relating to
the administration of this Plan or the awards granted under this Plan;          
(e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;           (f) accelerate or
extend the vesting or exercisability or extend the term of any or all such
outstanding awards (in the case of options or stock appreciation rights, within
the maximum ten-year term of such awards) in such circumstances as the
Administrator may deem appropriate (including, without limitation, in connection
with a termination of employment or services or other events of a personal
nature) subject to any required consent under Section 8.6.5 and subject to the
minimum vesting rules of Section 5.1.5;           (g) adjust the number of
shares of Common Stock subject to any award, adjust the price of any or all
outstanding awards or otherwise change previously imposed terms and conditions,
in such circumstances as the Administrator may deem appropriate, in each case
subject to Sections 4 and 8.6, and provided that in no case (except due to an
adjustment contemplated by Section 7 or any repricing that may be approved by
stockholders) shall such an adjustment constitute a repricing (by amendment,
cancellation and regrant, exchange or other means) of the per share exercise or
base price of any option or stock appreciation right;           (h) determine
the date of grant of an award, which may be a designated date after but not
before the date of the Administrator’s action (unless otherwise designated by
the Administrator, the date of grant of an award shall be the date upon which
the Administrator took the action granting an award);           (i) determine
whether, and the extent to which, adjustments are required pursuant to Section 7
hereof and authorize the termination, conversion, substitution or succession of
awards upon the occurrence of an event of the type described in Section 7;    
      (j) acquire or settle (subject to Sections 7 and 8.6) rights under awards
in cash, stock of equivalent value, or other consideration; and

2



--------------------------------------------------------------------------------



 





        (k) determine the fair market value of the Common Stock or awards under
this Plan from time to time and/or the manner in which such value will be
determined.

      3.3     Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

      3.4     Reliance on Experts. In making any determination or in taking or
not taking any action under this Plan, the Board or a committee, as the case may
be, may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Corporation or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

      3.5     Delegation. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties.

          4.     Shares of Common Stock Subject to the Plan; Share Limits

      4.1     Shares Available. Subject to the provisions of Section 7.1, the
capital stock that may be delivered under this Plan shall be shares of the
Corporation’s authorized but unissued Common Stock and any shares of its Common
Stock held as treasury shares. For purposes of this Plan, “Common Stock” shall
mean the common stock of the Corporation and such other securities or property
as may become the subject of awards under this Plan, or may become subject to
such awards, pursuant to an adjustment made under Section 7.1.

      4.2     Share Limits. The maximum number of shares of Common Stock that
may be delivered pursuant to awards granted to Eligible Persons under this Plan
(the “Share Limit”) is equal to the sum of the following:



        (a) 4,500,000 shares of Common Stock, plus           (b) the number of
shares of Common Stock available for additional award grant purposes under the
Corporation’s Employee Stock Option Plan (the “Employee Option Plan”)
immediately prior to the expiration of that plan on November 10, 2004; plus    
      (c) the number of shares of Common Stock available for additional award
grant purposes under the Corporation’s Stock Option Plan for Non-Employee
Directors (the “Director Option Plan”), and the Corporation’s Broad-Based Stock
Incentive Plan (the “Broad-Based Plan” and, together with the Employee Option
Plan and the Director Option Plan, the “Option Plans”) as of the date of
stockholder approval of this Plan (the “Stockholder Approval Date”) and
determined immediately prior to the termination of the authority to grant new
awards under the Director Option Plan and the Broad-Based Plan as of the
Stockholder Approval Date, plus           (d) the number of any shares subject
to stock options granted under the Option Plans and outstanding on the
Stockholder Approval Date which expire, or for any reason are cancelled or
terminated, after the Stockholder Approval Date without being exercised; plus  
        (e) the number of any shares of restricted stock granted under the
Broad-Based Plan that are outstanding and unvested on the Stockholder Approval
Date that are forfeited, terminated, cancelled or otherwise reacquired by the
Corporation without having become vested;

provided that in no event shall the Share Limit exceed 35,199,313 shares (which
is the sum of the 4,500,000 shares set forth above, plus the number of shares
available under the Option Plans for additional award grant

3



--------------------------------------------------------------------------------



 



purposes as of the Effective Date (as such term is defined in Section 8.6.1),
plus the aggregate number of shares subject to options previously granted and
outstanding under the Option Plans as of the Effective Date, plus the maximum
number of shares subject to restricted stock awards previously granted and
outstanding under the Broad-Based Plan that had not vested as of the Effective
Date).

      Shares issued in respect of any “Full-Value Award” granted under this Plan
shall be counted against the foregoing Share Limit as 1.35 shares for every one
share actually issued in connection with such award. (For example, if a stock
bonus of 100 shares of Common Stock is granted under this Plan, 135 shares shall
be charged against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not
either: (1) a delivery of shares in respect of compensation earned but deferred,
(2) except as expressly provided in Section 5.1.1 (which generally provides that
“discounted” stock option grants are Full-Value Awards), a stock option grant,
and (3) except as expressly provided in Section 5.1.2 (which generally provides
that “discounted” stock appreciation right grants are Full-Value Awards), a
stock appreciation right grant.

      The following limits also apply with respect to awards granted under this
Plan:



        (1) The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 35,199,313 shares.           (2) The maximum number of shares of Common Stock
subject to those options and stock appreciation rights that are granted during
any calendar year to any individual under this Plan is 1,000,000 shares.    
      (3) Additional limits with respect to Performance-Based Awards are set
forth in Section 5.2.3.

      Each of the foregoing numerical limits is subject to adjustment as
contemplated by Section 4.3, Section 7.1, and Section 8.10.

      4.3     Awards Settled in Cash, Reissue of Awards and Shares. The share
limits of this Plan are subject to adjustment pursuant to the following, subject
to any applicable limitations under Section 162(m) of the Code with respect to
awards intended as performance-based compensation thereunder. Refer to
Section 8.10 for application of this Plan’s share limits with respect to assumed
awards.



        (a) Shares that are subject to or underlie awards which expire or for
any reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan.           (b) To the extent that an award
is settled in cash or a form other than shares of Common Stock, the shares that
would have been delivered had there been no such cash or other settlement shall
not be counted against the shares available for issuance under this Plan.    
      (c) Shares that are exchanged by a participant or withheld by the
Corporation as full or partial payment in connection with any award under this
Plan or under any of the Option Plans (with respect to such a payment in
connection with any award under any of the Option Plans, only to the extent such
transaction occurs after the Effective Date), as well as any shares exchanged by
a participant or withheld by the Corporation or one of its Subsidiaries to
satisfy the tax withholding obligations related to any award under this Plan or
under any of the Option Plans (with respect to such an exchange or withholding
in connection with any award under any of the Option Plans, only to the extent
such transaction occurs after the Effective Date), shall be available for
subsequent awards under this Plan.           (d) In the event that shares are
delivered in respect of a dividend equivalent, stock appreciation right, or
other award, only the actual number of shares delivered with respect to the
award shall be counted against the share limits of this Plan.

      4.4     Reservation of Shares; No Fractional Shares; Minimum Issue. The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional

4



--------------------------------------------------------------------------------



 



shares shall be delivered under this Plan. The Administrator may pay cash in
lieu of any fractional shares in settlements of awards under this Plan.

          5.     Awards

      5.1     Type and Form of Awards. The Administrator shall determine the
type or types of award(s) to be made to each selected Eligible Person. Awards
may be granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:



        5.1.1 Stock Options. A stock option is the grant of a right to purchase
a specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option, except as
follows: (a) in the case of a stock option granted retroactively in tandem with
or as a substitution for another award, the per share exercise price may be no
lower than the fair market value of a share of Common Stock on the date such
other award was granted (to the extent consistent with Sections 422 and 424 of
the Code in the case of options intended as incentive stock options); and (b) in
any other circumstances, a nonqualified stock option may be granted with a per
share exercise price that is less than the fair market value of a share of
Common Stock on the date of grant, provided that any shares delivered in respect
of such option shall be charged against the Share Limit as a Full-Value Award.
When an option is exercised, the exercise price for the shares to be purchased
shall be paid in full in cash or such other method permitted by the
Administrator consistent with Section 5.5.           5.1.2     Additional Rules
Applicable to ISOs. To the extent that the aggregate fair market value
(determined at the time of grant of the applicable option) of stock with respect
to which ISOs first become exercisable by a participant in any calendar year
exceeds $100,000, taking into account both Common Stock subject to ISOs under
this Plan and stock subject to ISOs under all other plans of the Corporation or
one of its Subsidiaries (or any parent or predecessor corporation to the extent
required by and within the meaning of Section 422 of the Code and the
regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.           5.1.3     Stock
Appreciation Rights. A stock appreciation right or “SAR” is a right to receive a
payment, in cash and/or Common Stock, equal to the excess of the fair market
value of a specified number of shares of Common Stock on the date the SAR is
exercised over the fair market value of a share of Common Stock on the date the
SAR was granted (the “base price”) as set forth in the

5



--------------------------------------------------------------------------------



 



  applicable award agreement, except as follows: (a) in the case of a SAR
granted retroactively in tandem with or as a substitution for another award, the
base price may be no lower than the fair market value of a share of Common Stock
on the date such other award was granted; and (b) in any other circumstances, a
SAR may be granted with a base price that is less than the fair market value of
a share of Common Stock on the date of grant, provided that any shares actually
delivered in respect of such award shall be charged against the Share Limit as a
Full-Value Award. The maximum term of an SAR shall be ten (10) years.          
5.1.4     Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards granted
consistent with Section 5.2 below.           5.1.5     Minimum Vesting
Requirements. Absent special circumstances, except for any accelerated vesting
required or permitted pursuant to Section 7, and subject to such additional
vesting requirements or conditions as the Administrator may establish with
respect to the award, each award granted under this Plan that is a Full-Value
Award shall be subject to the following minimum vesting requirements: (a) if the
award includes a performance-based vesting condition, the award shall not vest
earlier than the first anniversary of the date of grant of the award and vesting
shall occur only if the award holder is employed by, a director of, or otherwise
providing services to the Corporation or one of its Subsidiaries on such vesting
date; and (b) if the award does not include a performance-based vesting
condition, the award shall not vest more rapidly than in monthly installments
over the three-year period immediately following the date of grant of the award
and vesting of any vesting installment of the award shall occur only if the
award holder is employed by, a director of, or otherwise providing services to
the Corporation or one of its Subsidiaries on the date such installment is
scheduled to vest.

      5.2     Section 162(m) Performance-Based Awards. Without limiting the
generality of the foregoing, any of the types of awards listed in Section 5.1.4
above may be, and options and SARs granted with an exercise or base price not
less than the fair market value of a share of Common Stock at the date of grant
(“Qualifying Options” and “Qualifying SARS,” respectively) typically will be,
granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code
(“Performance-Based Awards”). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or level using
one or more of the Business Criteria set forth below (on an absolute or relative
basis) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualifying Option or Qualifying SAR shall be
subject only to the requirements of Section 5.2.1 and 5.2.3 in order for such
award to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Award. Any other Performance-Based Award shall be subject
to all of the following provisions of this Section 5.2.



        5.2.1     Class; Administrator. The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.    
      5.2.2     Performance Goals. The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), total
stockholder return, gross revenue, revenue growth, operating income (before or

6



--------------------------------------------------------------------------------



 



  after taxes), net earnings (before or after interest, taxes, depreciation
and/or amortization), return on equity or on assets or on net investment, cost
containment or reduction, or any combination thereof. These terms are used as
applied under generally accepted accounting principles or in the financial
reporting of the Corporation or of its Subsidiaries. To qualify awards as
performance-based under Section 162(m), the applicable Business Criterion (or
Business Criteria, as the case may be) and specific performance goal or goals
(“targets”) must be established and approved by the Administrator during the
first 90 days of the performance period (and, in the case of performance periods
of less than one year, in no event after 25% or more of the performance period
has elapsed) and while performance relating to such target(s) remains
substantially uncertain within the meaning of Section 162(m) of the Code.
Performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Administrator provides otherwise at the time of establishing the targets. The
applicable performance measurement period may not be less than three months nor
more than 10 years.           5.2.3     Form of Payment; Maximum
Performance-Based Award. Grants or awards under this Section 5.2 may be paid in
cash or shares of Common Stock or any combination thereof. Grants of Qualifying
Options and Qualifying SARs to any one participant in any one calendar year
shall be subject to the limit set forth in Section 4.2(2). The maximum number of
shares of Common Stock which may be delivered pursuant to Performance-Based
Awards (other than Qualifying Options and Qualifying SARs, and other than cash
awards covered by the following sentence) that are granted to any one
participant in any one calendar year shall not exceed 800,000 shares, either
individually or in the aggregate, subject to adjustment as provided in
Section 7.1. In addition, the aggregate amount of compensation to be paid to any
one participant in respect of all Performance-Based Awards payable only in cash
and not related to shares of Common Stock and granted to that participant in any
one calendar year shall not exceed $5,000,000. Awards that are cancelled during
the year shall be counted against these limits to the extent permitted by
Section 162(m) of the Code.           5.2.4     Certification of Payment. Before
any Performance-Based Award under this Section 5.2 (other than Qualifying
Options and Qualifying SARs) is paid and to the extent required to qualify the
award as performance-based compensation within the meaning of Section 162(m) of
the Code, the Administrator must certify in writing that the performance
target(s) and any other material terms of the Performance-Based Award were in
fact timely satisfied.           5.2.5     Reservation of Discretion. The
Administrator will have the discretion to determine the restrictions or other
limitations of the individual awards granted under this Section 5.2 including
the authority to reduce awards, payouts or vesting or to pay no awards, in its
sole discretion, if the Administrator preserves such authority at the time of
grant by language to this effect in its authorizing resolutions or otherwise.  
        5.2.6     Expiration of Grant Authority. As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options and Qualifying SARs) shall terminate upon the
first meeting of the Corporation’s stockholders that occurs in the fifth year
following the year in which the Corporation’s stockholders first approve this
Plan.

      5.3     Award Agreements. Each award shall be evidenced by a written award
agreement in the form approved by the Administrator and executed on behalf of
the Corporation and, if required by the Administrator, executed by the recipient
of the award. The Administrator may authorize any officer of the Corporation
(other than the particular award recipient) to execute any or all award
agreements on behalf of the Corporation. The award agreement shall set forth the
material terms and conditions of the award as established by the Administrator
consistent with the express limitations of this Plan.

      5.4     Deferrals and Settlements. Payment of awards may be in the form of
cash, Common Stock, other awards or combinations thereof as the Administrator
shall determine, and with such restrictions as it may

7



--------------------------------------------------------------------------------



 



impose. The Administrator may also require or permit participants to elect to
defer the issuance of shares or the settlement of awards in cash under such
rules and procedures as it may establish under this Plan. The Administrator may
also provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferral amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in shares.

      5.5     Consideration for Common Stock or Awards. The purchase price for
any award granted under this Plan or the Common Stock to be delivered pursuant
to an award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



  •  a reduction in compensation otherwise payable to the recipient of such
award for services rendered by the recipient;     •  cash, check payable to the
order of the Corporation, or electronic funds transfer;     •  notice and third
party payment in such manner as may be authorized by the Administrator;     • 
the delivery of previously owned shares of Common Stock;     •  by a reduction
in the number of shares otherwise deliverable pursuant to the award; or     • 
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

      In no event shall any shares newly-issued by the Corporation be issued for
less than the minimum lawful consideration for such shares or for consideration
other than consideration permitted by applicable state law. In the event that
the Administrator allows a participant to exercise an award by delivering shares
of Common Stock previously owned by such participant and unless otherwise
expressly provided by the Administrator, any shares delivered which were
initially acquired by the participant from the Corporation (upon exercise of a
stock option or otherwise) must have been owned by the participant at least six
months as of the date of delivery. Shares of Common Stock used to satisfy the
exercise price of an option shall be valued at their fair market value on the
date of exercise. The Corporation will not be obligated to deliver any shares
unless and until it receives full payment of the exercise or purchase price
therefor and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.

      5.6     Definition of Fair Market Value. For purposes of this Plan, “fair
market value” shall mean, unless otherwise determined or provided by the
Administrator in the circumstances, the closing price of a share of Common Stock
as reported on the composite tape for securities listed on the New York Stock
Exchange (the “Exchange”) for the date in question or, if no sales of Common
Stock were made on the Exchange on that date, the closing price of a share of
Common Stock as reported on said composite tape for the next preceding day on
which sales of Common Stock were made on the Exchange. The Administrator may,
however, provide with respect to one or more awards that the fair market value
shall equal the last closing price of a share of Common Stock as reported on the
composite tape for securities listed on the Exchange available at the relevant
time or the average of the high and low trading prices of a share of Common
Stock as reported on the composite tape for securities listed on the Exchange
for the date in question or the most recent trading day. If the Common Stock is
no longer listed or is no longer actively traded on the Exchange as of the
applicable date, the fair market value of the Common Stock shall be the value as
reasonably determined by the Administrator for purposes of the award in the
circumstances. The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or

8



--------------------------------------------------------------------------------



 



more awards will be based on an average of closing prices (or the average of
high and low daily trading prices) for a specified period preceding the relevant
date).

      5.7     Transfer Restrictions.



        5.7.1     Limitations on Exercise and Transfer. Unless otherwise
expressly provided in (or pursuant to) this Section 5.7, by applicable law and
by the award agreement, as the same may be amended, (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.           5.7.2     Exceptions. The Administrator may
permit awards to be exercised by and paid to, or otherwise transferred to, other
persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing. Any permitted transfer shall be subject to
compliance with applicable federal and state securities laws.          
5.7.3     Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:



        (a) transfers to the Corporation,           (b) the designation of a
beneficiary to receive benefits in the event of the participant’s death or, if
the participant has died, transfers to or exercise by the participant’s
beneficiary, or, in the absence of a validly designated beneficiary, transfers
by will or the laws of descent and distribution,           (c) subject to any
applicable limitations on ISOs, transfers to a family member (or former family
member) pursuant to a domestic relations order if approved or ratified by the
Administrator,           (d) if the participant has suffered a disability,
permitted transfers or exercises on behalf of the participant by his or her
legal representative, or           (e) the authorization by the Administrator of
“cashless exercise” procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of awards consistent with
applicable laws and the express authorization of the Administrator.

      5.8     International Awards. One or more awards may be granted to
Eligible Persons who provide services to the Corporation or one of its
Subsidiaries outside of the United States. Any awards granted to such persons
may be granted pursuant to the terms and conditions of any applicable sub-plans,
if any, appended to this Plan and approved by the Administrator.

          6.     Effect of Termination of Service on Awards

      6.1     General. The Administrator shall establish the effect of a
termination of employment or service on the rights and benefits under each award
under this Plan and in so doing may make distinctions based upon, inter alia,
the cause of termination and type of award. If the participant is not an
employee of the Corporation or one of its Subsidiaries and provides other
services to the Corporation or one of its Subsidiaries, the Administrator shall
be the sole judge for purposes of this Plan (unless a contract or the award
otherwise provides) of whether the participant continues to render services to
the Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

      6.2     Events Not Deemed Terminations of Service. Unless the express
policy of the Corporation or one of its Subsidiaries, or the Administrator,
otherwise provides, the employment relationship shall not be considered
terminated in the case of (a) sick leave, (b) military leave, or (c) any other
leave of absence authorized by the Corporation or one of its Subsidiaries, or
the Administrator; provided that unless reemployment upon the expiration of such
leave is guaranteed by contract or law, such leave is for a period of not more
than 90 days. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator

9



--------------------------------------------------------------------------------



 



otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.

      6.3     Effect of Change of Subsidiary Status. For purposes of this Plan
and any award, if an entity ceases to be a Subsidiary of the Corporation a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Person in respect of such Subsidiary who does not
continue as an Eligible Person in respect of another entity within the
Corporation or another Subsidiary that continues as such after giving effect to
the transaction or other event giving rise to the change in status.

          7.     Adjustments; Acceleration

      7.1     Adjustments. Upon or in contemplation of: any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split (“stock split”); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the business or assets of the Corporation as an entirety; then
the Administrator shall, in such manner, to such extent (if any) and at such
time as it deems appropriate and equitable in the circumstances:



        (a) proportionately adjust any or all of (1) the number and type of
shares of Common Stock (or other securities) that thereafter may be made the
subject of awards (including the specific share limits, maximums and numbers of
shares set forth elsewhere in this Plan), (2) the number, amount and type of
shares of Common Stock (or other securities or property) subject to any or all
outstanding awards, (3) the grant, purchase, or exercise price (which term
includes the base price of any SAR or similar right) of any or all outstanding
awards, (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding awards, or (5) (subject to Sections 7.8 and 8.8.3(a))
the performance standards applicable to any outstanding awards, or          
(b) make provision for a cash payment or for the assumption, substitution or
exchange of any or all outstanding share-based awards or the cash, securities or
property deliverable to the holder of any or all outstanding share-based awards,
based upon the distribution or consideration payable to holders of the Common
Stock upon or in respect of such event.

      The Administrator may adopt such valuation methodologies for outstanding
awards as it deems reasonable in the event of a cash or property settlement and,
in the case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. With respect to any award of an ISO, the Administrator may
make such an adjustment that causes the option to cease to qualify as an ISO
without the consent of the affected participant.

      In any of such events, the Administrator may take such action prior to
such event to the extent that the Administrator deems the action necessary to
permit the participant to realize the benefits intended to be conveyed with
respect to the underlying shares in the same manner as is or will be available
to stockholders generally. In the case of any stock split or reverse stock
split, if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.

      7.2     Automatic Acceleration of Awards. Upon a dissolution of the
Corporation or other event described in Section 7.1 that the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock), then each then-outstanding option and SAR shall become fully vested, all
shares of restricted stock then outstanding shall fully vest free of
restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; provided that such
acceleration provision shall not apply, unless otherwise expressly provided by
the Administrator, with respect to any award to the extent that the
Administrator has made a provision for the substitution, assumption, exchange or
other continuation or settlement of the award, or the award would otherwise
continue in accordance with its terms, in the circumstances.

10



--------------------------------------------------------------------------------



 



      7.3     Possible Acceleration of Awards. Without limiting Section 7.2, in
the event of a Change in Control Event (as defined below), the Administrator
may, in its discretion, provide that any outstanding option or SAR shall become
fully vested, that any share of restricted stock then outstanding shall fully
vest free of restrictions, and that any other award granted under this Plan that
is then outstanding shall be payable to the holder of such award. The
Administrator may take such action with respect to all awards then outstanding
or only with respect to certain specific awards identified by the Administrator
in the circumstances and may condition any such acceleration upon the occurrence
of another event (such as, without limitation, a termination of the award
holder’s employment). For purposes of this Plan, “Change in Control Event” means
any of the following:



        (a) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, a “Person”), alone or together with its affiliates and
associates, including any group of persons which is deemed a “person” under
Section 13(d)(3) of the Exchange Act (other than the Corporation or any
subsidiary thereof or any employee benefit plan (or related trust) of the
Corporation or any subsidiary thereof, or any underwriter in connection with a
firm commitment public offering of the Corporation’s capital stock), becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act,
except that a person shall also be deemed the beneficial owner of all securities
which such person may have a right to acquire, whether or not such right is
presently exercisable, referred to herein as “Beneficially Own” or “Beneficial
Owner” as the context may require) of thirty-three and one third percent or more
of (i) the then outstanding shares of the Corporation’s common stock
(“Outstanding Company Common Stock”) or (ii) securities representing
thirty-three and one-third percent or more of the combined voting power of the
Corporation’s then outstanding voting securities (“Outstanding Company Voting
Securities”) (in each case, other than an acquisition in the context of a
merger, consolidation, reorganization, asset sale or other extraordinary
transaction covered by, and which does not constitute a Change in Control Event
under, clause (c) below);           (b) A change, during any period of two
consecutive years, of a majority of the Board as constituted as of the beginning
of such period, unless the election, or nomination for election by the Company’s
stockholders, of each director who was not a director at the beginning of such
period was approved by vote of at least two-thirds of the Incumbent Directors
then in office (for purposes hereof, “Incumbent Directors” shall consist of the
directors holding office as of the Effective Date and any person becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, is approved by a vote of at least a majority of the
Incumbent Directors then in office);           (c) Consummation of any merger,
consolidation, reorganization or other extraordinary transaction (or series of
related transactions) involving the Corporation, a sale or other disposition of
all or substantially all of the assets of the Corporation, or the acquisition of
assets or stock of another entity by the Corporation or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the Beneficial Owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination Beneficially Own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets directly or through one or more subsidiaries (a “Parent”)),
(2) no Person (excluding any entity resulting from such Business Combination or
a Parent or any employee benefit plan (or related trust) of the Corporation or
such entity resulting from such Business Combination or Parent, and excluding
any underwriter in connection with a firm commitment public offering of the
Corporation’s capital stock) Beneficially Owns, directly or indirectly, more
than thirty-three and one third percent of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, and (3) at least a majority of the members of the board of directors or
trustees of the entity resulting from

11



--------------------------------------------------------------------------------



 



  such Business Combination or a Parent were Incumbent Directors at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination; or           (d) The stockholders of the
Corporation approve a plan of complete liquidation or dissolution of the
Corporation (other than in the context of a merger, consolidation,
reorganization, asset sale or other extraordinary transaction covered by, and
which does not constitute a Change in Control Event under, clause (c) above).

      7.4     Early Termination of Awards. Any award that has been accelerated
as required or contemplated by Section 7.2 or 7.3 (or would have been so
accelerated but for Section 7.5, 7.6 or 7.7) shall terminate upon the related
event referred to in Section 7.2 or 7.3, as applicable, subject to any provision
that has been expressly made by the Administrator, through a plan of
reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such award and provided that, in
the case of options and SARs that will not survive, be substituted for, assumed,
exchanged, or otherwise continued or settled in the transaction, the holder of
such award shall be given reasonable advance notice of the impending termination
and a reasonable opportunity to exercise his or her outstanding options and SARs
in accordance with their terms (subject to Sections 7.5, 7.6 and 7.7 after
giving effect to the acceleration of vesting) before the termination of such
awards (except that in no case shall more than ten days’ notice of accelerated
vesting and the impending termination be required and any acceleration may be
made contingent upon the actual occurrence of the event).

      7.5     Other Acceleration Rules. Any acceleration of awards pursuant to
this Section 7 shall comply with applicable legal requirements and, if necessary
to accomplish the purposes of the acceleration or if the circumstances require,
may be deemed by the Administrator to occur a limited period of time not greater
than 30 days before the event. Without limiting the generality of the foregoing,
the Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by express provision in the
award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with a Change in Control Event or any other action
permitted hereunder shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

      7.6     Possible Rescission of Acceleration. If the vesting of an award
has been accelerated expressly in anticipation of an event or upon stockholder
approval of an event and the Administrator later determines that the event will
not occur, the Administrator may rescind the effect of the acceleration as to
any then outstanding and unexercised or otherwise unvested awards.

      7.7     Golden Parachute Limitation. Notwithstanding anything else
contained in this Section 7 to the contrary, in no event shall an award be
accelerated under this Plan to an extent or in a manner which would not be fully
deductible by the Corporation or one of its Subsidiaries for federal income tax
purposes because of Section 280G of the Code, nor shall any payment hereunder be
accelerated to the extent any portion of such accelerated payment would not be
deductible by the Corporation or one of its Subsidiaries because of Section 280G
of the Code. If a participant would be entitled to benefits or payments
hereunder and under any other plan or program that would constitute “parachute
payments” as defined in Section 280G of the Code, then the participant may by
written notice to the Corporation designate the order in which such parachute
payments will be reduced or modified so that the Corporation or one of its
Subsidiaries is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, if
a participant is a party to an employment or other agreement with the
Corporation or one of its Subsidiaries, or is a participant in a severance
program sponsored by the Corporation or one of its Subsidiaries, that contains
express provisions regarding Section 280G and/or Section 4999 of the Code (or
any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to any awards held by that participant (for example, and without
limitation, a participant may be a party to an employment agreement with the
Corporation or one

12



--------------------------------------------------------------------------------



 



of its Subsidiaries that provides for a “gross-up” as opposed to a “cut-back” in
the event that the Section 280G thresholds are reached or exceeded in connection
with a change in control and, in such event, the Section 280G and/or
Section 4999 provisions of such employment agreement shall control as to any
awards held by that participant).

          8.     Other Provisions

      8.1     Compliance with Laws. This Plan, the granting and vesting of
awards under this Plan, the offer, issuance and delivery of shares of Common
Stock, the acceptance of promissory notes and/or the payment of money under this
Plan or under awards are subject to compliance with all applicable federal and
state laws, rules and regulations (including but not limited to state and
federal securities law, federal margin requirements) and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Corporation, be necessary or advisable in connection therewith.
The person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

      8.2     Employment Status. No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.

      8.3     No Employment/Service Contract. Nothing contained in this Plan (or
in any other documents under this Plan or in any award) shall confer upon any
Eligible Person or other participant any right to continue in the employ or
other service of the Corporation or one of its Subsidiaries, constitute any
contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

      8.4     Plan Not Funded. Awards payable under this Plan shall be payable
in shares or from the general assets of the Corporation, and no special or
separate reserve, fund or deposit shall be made to assure payment of such
awards. No participant, beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Corporation or one of its
Subsidiaries by reason of any award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any participant, beneficiary or other
person. To the extent that a participant, beneficiary or other person acquires a
right to receive payment pursuant to any award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

      8.5     Tax Withholding. Upon any exercise, vesting, or payment of any
award or upon the disposition of shares of Common Stock acquired pursuant to the
exercise of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, the Corporation or one of its Subsidiaries shall have
the right at its option to:



        (a) require the participant (or the participant’s personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment; or           (b) deduct from any amount otherwise payable in cash to
the participant (or the participant’s personal representative or beneficiary, as
the case may be) the minimum amount of any taxes which the Corporation or one of
its Subsidiaries may be required to withhold with respect to such cash payment.

      In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the

13



--------------------------------------------------------------------------------



 



time of the award or thereafter) to the participant the right to elect, pursuant
to such rules and subject to such conditions as the Administrator may establish,
to have the Corporation reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of shares, valued in a consistent
manner at their fair market value or at the sales price in accordance with
authorized procedures for cashless exercises, necessary to satisfy the minimum
applicable withholding obligation on exercise, vesting or payment. In no event
shall the shares withheld exceed the minimum whole number of shares required for
tax withholding under applicable law. The Corporation may, with the
Administrator’s approval, accept one or more promissory notes from any Eligible
Person in connection with taxes required to be withheld upon the exercise,
vesting or payment of any award under this Plan; provided that any such note
shall be subject to terms and conditions established by the Administrator and
the requirements of applicable law.

      8.6     Effective Date, Termination and Suspension, Amendments.



        8.6.1     Effective Date. This Plan is effective as of September 21,
2004, the date of its approval by the Board (the “Effective Date”). This Plan
shall be submitted for and subject to stockholder approval no later than twelve
months after the Effective Date. Unless earlier terminated by the Board, this
Plan shall terminate at the close of business on the day before the tenth
anniversary of the Effective Date. After the termination of this Plan either
upon such stated expiration date or its earlier termination by the Board, no
additional awards may be granted under this Plan, but previously granted awards
(and the authority of the Administrator with respect thereto, including the
authority to amend such awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.
          8.6.2     Board Authorization. The Board may, at any time, terminate
or, from time to time, amend, modify or suspend this Plan, in whole or in part.
No awards may be granted during any period that the Board suspends this Plan.  
        8.6.3     Stockholder Approval. An amendment to this Plan shall be
subject to stockholder approval: (a) if stockholder approval for the amendment
is then required by applicable law or required under Sections 162, 422 or 424 of
the Code to preserve the intended tax consequences of this Plan; (b) if the
amendment constitutes a “material revision” of this Plan within the meaning of
the applicable New York Stock Exchange listing rules or other applicable listing
requirements; or (c) if stockholder approval for the amendment is otherwise
deemed necessary or advisable by the Board.           8.6.4     Amendments to
Awards. Without limiting any other express authority of the Administrator under
(but subject to) the express limits of this Plan, the Administrator by agreement
or resolution may waive conditions of or limitations on awards to participants
that the Administrator in the prior exercise of its discretion has imposed,
without the consent of a participant, and (subject to the requirements of
Sections 3.2 and 8.6.5) may make other changes to the terms and conditions of
awards. Any amendment or other action that would constitute a repricing of an
award is subject to the limitations set forth in Section 3.2(g).          
8.6.5     Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or change of or affecting any outstanding award
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

      8.7     Privileges of Stock Ownership. Except as otherwise expressly
authorized by the Administrator or this Plan, a participant shall not be
entitled to any privilege of stock ownership as to any shares of Common Stock
not actually delivered to and held of record by the participant. No adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

14



--------------------------------------------------------------------------------



 



      8.8     Governing Law; Construction; Severability.



        8.8.1     Choice of Law. This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware.          
8.8.2     Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.           8.8.3     Plan Construction.



        (a)     Rule 16b-3. It is the intent of the Corporation that the awards
and transactions permitted by awards be interpreted in a manner that, in the
case of participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
award, for exemption from matching liability under Rule 16b promulgated under
the Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.          
(b)     Section 162(m). Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under
Section 162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).

      8.9     Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

      8.10     Stock-Based Awards in Substitution for Stock Options or Awards
Granted by Other Corporation. Awards may be granted to Eligible Persons in
substitution for or in connection with an assumption of employee stock options,
SARs, restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

      8.11     Non-Exclusivity of Plan. Nothing in this Plan shall limit or be
deemed to limit the authority of the Board or the Administrator to grant awards
or authorize any other compensation, with or without reference to the Common
Stock, under any other plan or authority.

15



--------------------------------------------------------------------------------



 



      8.12     No Corporate Action Restriction. The existence of this Plan, the
award agreements and the awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

      8.13     Other Company Benefit and Compensation Programs. Payments and
other benefits received by a participant under an award made pursuant to this
Plan shall not be deemed a part of a participant’s compensation for purposes of
the determination of benefits under any other employee welfare or benefit plans
or arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

16